                        IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION

                                             )           Civil Action No:
JIM WHITTUM                                  )
           Plaintiff,                        )
                                             )
                   v.                        )           JURY TRIAL DEMANDED
                                             )
WALMART, INC., and                           )
WAL-MART STORES EAST, LP.                    )
                                             )
               Defendants                    )



                                     COMPLAINT


         COMES NOW Plaintiff, Jim Whittum, by and through his undersigned counsel, and files
this his Complaint.

                                     PARTIES

      1. Plaintiff is a United States citizen and resident of Jefferson, North Carolina.

      2. Defendants are Delaware corporations, with their principal offices in Arkansas, and
         are licensed to do business in North Carolina.

      3. Defendants at all times relevant to this Complaint, owned, operated and managed a
         retail store located at 1801 US Highway 421, Wilkesboro, North Carolina. The acts
         and omissions giving rise to this Complaint and causes of action occurred in North
         Carolina.

      4. This Court has jurisdiction over the claims and causes of action raised in this
         Complaint pursuant to 28 U.S.C. §1331.

      5. Venue is proper in this judicial district because Defendants have substantial business
         contacts in this district, and because the unlawful acts alleged herein occurred
         substantially in Wilkes County, Wilkesboro, North Carolina.

      6. At all relevant times, Defendants were “employers” within the meaning of the
         Americans with Disabilities Act, 42 U.S.C §§ 12101 et. seq.

      7. At all relevant times, Plaintiff was an “employee” within the meaning of the
         Americans with Disabilities Act, 42 U.S.C §§ 12101 et. seq.




      Case 5:18-cv-00198-MOC-DCK Document 1 Filed 12/20/18 Page 1 of 6
                          ADMINISTRATIVE PROCEDURES

8. Plaintiff timely filed a charge of discrimination with the United States Equal
   Employment Opportunity Commission (“EEOC”) on September 26, 2016 (EEOC
   Charge No. 430-2016-02276).

9. In 2018, the EEOC issued a Determination in Charge 430-2016-02276 finding
   reasonable cause to believe Defendants had violated the Americans with Disabilities
   Act.

10. On September 27, 2018, Plaintiff was issued by the EEOC a Notice of Right to Sue
    against Defendants entitling him to commence an action under the Americans with
    Disabilities Act (hereinafter “ADA”) within 90 days of receipt of that Notice. Plaintiff
    timely filed his Complaint against Defendants within 90 days of his receipt of the
    Notice of Right to Sue.

11. Plaintiff has satisfied all private, administrative, and judicial prerequisites to the
    institution of this matter.

                                 FACTUAL ALLEGATIONS

12. Plaintiff was first employed by Defendants in 1992. In 2016, Plaintiff was working for
    Defendants as a Co-manager (Shift Supervisor) at the Walmart Supercenter (Store
    #1290) located in Wilkesboro NC.

13. Throughout his employment, Plaintiff’s job performance was satisfactory.

14. In October 2014, Plaintiff was diagnosed with a heart condition. After his diagnosis,
    Plaintiff requested and was placed on leave under the Family Medical Leave Act
    (hereinafter “FMLA”) and was absent from work for 12 weeks.

15. Plaintiff returned to work on December 26, 2014 from his FMLA leave. Following his
    return from the FMLA leave, Plaintiff was only assigned to work on the day shift.

16. In January 2016, Plaintiff was told by his Store Manager, Mr. Steve Penland, that he
    was going to be rotated back to the night shift in 2016. In response, Plaintiff told Mr.
    Penland he could not work the night shift because of his heart condition. Plaintiff told
    Mr. Penland that the night shift assignment would have a negative impact on his heart
    condition. Plaintiff requested that Mr. Penland accommodate his heart condition and
    allow Plaintiff to continue to work on the day shift. Mr. Penland ignored Plaintiff’s
    request and told Plaintiff he would be required to work the night shift.

17. In January 2016, Plaintiff also told Mr. Penland it was not his turn to move to the night
    shift. Instead, Mr. Charles “Allen” Erhardt was the Co-manager due to rotate to the
    night shift.

18. Following the notification and conversations with Mr. Penland, Plaintiff had
    conversations with his District Manager, Mr. Anthony Trent, regarding the move to



Case 5:18-cv-00198-MOC-DCK Document 1 Filed 12/20/18 Page 2 of 6
   the night shift. Plaintiff told Mr. Trent that the night shift assignment would have a
   negative impact on his heart condition. Plaintiff requested that Mr. Trent accommodate
   his heart condition and allow Plaintiff to continue to work on the day shift. Mr. Trent
   told Plaintiff that Walmart could accommodate his request to remain on the day shift.
   Mr. Trent told Plaintiff to submit a doctor’s note to verify he needed to avoid the night
   shift.

19. In February 2016, Plaintiff submitted a doctor’s note which verified he could not work
    the night shift because it would be detrimental to his heart condition. Specifically,
    Plaintiff submitted a note dated February 10, 2016 from Dr. Gregory S. Hershner with
    Cornerstone Health Care which stated: “I have examined my patient Mr. Jim Whittum
    today and based on his medical conditions, it is my medical opinion that night shift
    work will be very detrimental to his health and recommend he does not work at
    nights.” Plaintiff submitted this note to Market Human Resources Manager Teresa
    Tingler. Plaintiff gave the note to Ms. Tingler in a meeting in store #1290. During the
    meeting, Plaintiff told Ms. Tingler that the night shift assignment would have a
    negative impact on his heart condition and requested that he be allowed to continue to
    work on the day shift. Tingler told Plaintiff she would get back to him.

20. In February 2016, Plaintiff also spoke with Personnel Human Resources Coordinator
    Linda Annette Moretz and Assistant Market Human Resources Manager Hazel Burns
    regarding the fact the night shift assignment would have a negative impact on his heart
    condition and his request that he be allowed to continue to work on the day shift.

21. Following the submission of the note from Plaintiff’s doctor, Defendants never
    responded to Plaintiff. Defendants employees did not contact Plaintiff, or follow up
    with Plaintiff, to discuss his request for reasonable accommodation. Defendants did
    not engage in any form of interactive process with Plaintiff. Defendants failed to
    conduct any individualized assessment to determine if Plaintiff could be scheduled to a
    position that did not require night shift work.

22. Between the submission of his doctors note in February 2016 and April 1, 2016,
    Plaintiff had periodic conversations with Penland. Plaintiff told Penland he had
    submitted his note to Human Resources. During these conversations, Plaintiff would
    ask Penland about the status of his request for an accommodation. Penland responded
    by telling Plaintiff he was waiting to hear back from Human Resources. Plaintiff also
    reiterated during these conversations that his heart condition would not allow him to
    work the night shift.

23. Between the submission of his doctors note in February 2016 and April 1, 2016,
    Plaintiff had periodic conversations with Trent. In these conversations, Plaintiff told
    Trent he was awaiting a response from Defendants Human Resource department; in
    response, Trent would assure Plaintiff a response was forthcoming. Plaintiff also
    reiterated during these conversations that his heart condition would not allow him to
    work the night shift.




Case 5:18-cv-00198-MOC-DCK Document 1 Filed 12/20/18 Page 3 of 6
24. Plaintiff was on vacation from April 2, 2016 until April 9, 2016. During his vacation,
    Plaintiff learned he was scheduled by Mr. Penland to begin working the night shift on
    April 9, 2016. Plaintiff reported to store #1290 on April 9, 2016 and had a
    conversation with Mr. Penland. As Plaintiff approached Mr. Penland, he was asked by
    Mr. Penland if he was there to “turn in his keys.” Plaintiff responded “yes” because he
    had no choice, Walmart was forcing him to work the night shift in violation of the
    recommendation of his physician, and he could not work the night shift. Plaintiff was
    forced to leave his employment because the night shift would have a negative impact
    on his heart condition and could have fatal life-threatening consequences for Plaintiff.

25. Despite clearly seeking a reasonable accommodation, Defendants refused to engage in
    the interactive process.

26. Defendants have allowed other Co-managers to avoid working the night shift.
    Additionally, Plaintiff could have transferred to other stores who had Co-managers
    who were permanently assigned to the night shift which would have allowed Plaintiff
    to work the day shift. Moreover, Defendants did not offer reassignment to any vacant
    positions as a possible accommodation. These options/accommodations, nor any other
    form of accommodation were discussed with Plaintiff. Plaintiff’s request for
    accommodation was ignored by Defendants.

27. In March 2016, Plaintiff applied for a vacant position as the Store Manager of the
    Walmart Neighborhood Market in Newton, North Carolina. Plaintiff was qualified for
    the position. The position would have allowed Plaintiff to avoid working the night
    shift. Plaintiff was never interviewed or considered for the position.

28. Plaintiff also identified a vacant management position in Boone, North Carolina that
    was opening up due to the retirement of the current manager as a possible
    accommodation to avoid the night shift. Plaintiff discussed this position and his
    interest in the position with Penland and Trent. Defendants did not respond or follow
    up with Plaintiff regarding this position or transferring Plaintiff into the position.

29. Throughout the time period Plaintiff reported to Penland, Penland would periodically
    question Plaintiff about his plans for retirement. Plaintiff had no plans to retire during
    this time period and he never raised the issue with any employee of Defendants.
    Plaintiff would respond to Penland he had no immediate plans for retirement. The
    uninvited questioning of Penland regarding retirement was very upsetting to Plaintiff.

30. Defendants actions have been willful, wanton and in reckless disregard of the rights of
    Plaintiff.




Case 5:18-cv-00198-MOC-DCK Document 1 Filed 12/20/18 Page 4 of 6
        COUNT I-VIOLATION OF THE ADA 42 U.S.C § 12101 ET. SEQ.

31. Plaintiff realleges each and every allegation contained in the above paragraphs as if
    repeated here verbatim.

32. Plaintiff is a “person” and an “employee”, and Defendants are an “employer” and
    “covered entity” as those terms are defined by 42 U.S.C. § 12111.

33. Plaintiff has a “disability” as that term is defined at 42 U.S.C. § 12102 in that he has
    physical impairment that limited one or more of his major life activities.

34. Defendants otherwise perceived Plaintiff as disabled at the time of his constructive
    discharge and in the time-period leading up to his constructive discharge.

35. Plaintiff’s performance met and/or exceeded any reasonable expectations of
    Defendants for his role.

36. Plaintiff was qualified for his position and could perform the essential functions of his
    job at all relevant times, with or without a reasonable accommodation.

37. With the requested accommodation, Plaintiff would have been able to perform all of
    the essential functions of his job.

38. Plaintiff suffered an adverse employment action when the Defendants refused to
    engage in the interactive process and when the Defendants constructively discharged
    him from his employment on April 9, 2016.

39. By refusing to engage in the interactive process and ignoring Plaintiff’s request for
    accommodation and forcing the Plaintiff to work the night shift despite the knowledge
    of the negative impact the night shift would have on Plaintiff’s heart condition and
    possible life-threatening impact of the night shift work, Defendants made Plaintiff’s
    work conditions and work environment intolerable. Plaintiff had no option but to leave
    his job. Moreover, Defendants intended for Plaintiff to resign as demonstrated by the
    behavior alleged in the preceding paragraphs and the intolerable working conditions
    which were created.

40. Defendants violated the ADA by (a) treating Plaintiff differently from his peers in the
    terms and conditions of his employment and ultimately constructively discharging
    him; and (b) failing to engage in the interactive process such that it then failed to
    accommodate his disability or perceived disability. Defendants committed a gross
    dereliction of its duty to engage in the interactive process with Plaintiff, resulting in a
    failure to accommodate.

41. As a direct and proximate result of Defendant’s violation of Plaintiff’s rights under
    ADA, Plaintiff has suffered, lost back pay and front pay, lost benefits and other
    pecuniary losses. In addition, he has and will continue to suffer emotional distress,
    embarrassment, and humiliation as a result of the wrongful and illegal conduct.




Case 5:18-cv-00198-MOC-DCK Document 1 Filed 12/20/18 Page 5 of 6
     42. Defendants actions and unlawful employment practices described herein were willful,
         wanton, malicious, and in reckless disregard for Plaintiff’s rights. Defendants officers,
         directors, and managers participated in and condoned this malicious, willful, wanton,
         and reckless conduct alleged above. Accordingly, Plaintiff is entitled to recover
         punitive damages.



                                    PRAYER FOR RELIEF

        WHEREFORE, upon the trial of this matter, Plaintiff prays that the Court enter
        Judgment for him and award the following relief:

       A. A judgement awarding Plaintiff reinstatement, lost wages, employment benefits, and
          any other compensation denied or lost to him;

       B. Compensatory damages for the emotional distress he has suffered;

       C. Punitive damages;

       D. The costs of this action, including reasonable attorney’s fees and costs;

       E. Pre-judgment and post-judgement interest on all amounts for which pre-judgement
          and post-judgement interest is legally allowable;

       F. All other relief whether legal, equitable or injunctive, as this Court deems just and
       necessary.

       G. Plaintiff demands a jury trial in this action.


                                             Respectfully submitted,

                                             /s/ Jacob J. Modla
                                             Jacob J. Modla
                                             N.C Bar. ID No: 17534
                                             JAKE MODLA LAW, PLLC
                                             454 South Anderson Rd.
                                             Suite 303
                                             Rock Hill, SC 29730
                                             T: 803-328-0898
                                             E-Mail: jm@jakemodlalaw.com


                                             ATTORNEY FOR PLAINTIFF
                                             JIM WHITTUM

December 20, 2018



      Case 5:18-cv-00198-MOC-DCK Document 1 Filed 12/20/18 Page 6 of 6
